 In the Matter of E. I. DU PONT DE NEMOURS & COMPANY, INC., RAYONDIVISIONandTEXTILE WORKERS UNION OF AMERICA (CIO)Case No. 10-R-1450.-Decided June 6, 1945!lVlrE. C. First, Jr.,ofWilmington, Del., for the Company.Messers. Edward C. Cluneyand L.W. Bee,of Nashville, Tenn , for theC. I. O.Mr. Whitworth Stokes,of Nashville, Tenn., for the Council.Mr Bernard Goldberg,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Textile Workers Union of America (CIO),herein called the C'. I. 0., alleging that a question affecting commerce hadarisen concerning the representation of employees of E. I. du Pont deNemours & Company, Inc., Rayon Division, Old Hickory, Tennessee,herein called the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Mortimer H. Freeman,Trial Examiner. Said hearing was held at Old Hickory, Tennessee, onApril 25 and 26, 1945. The Company, the C. I. 0., and Old Hickory RayonF_niployee's Council, herein called the Council, appeared and participated.All parties were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. TheTrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. The separate requests of the Company andthe Council for oral argument are hereby denied. All'parties were affordedan opportunity to file briefs with the-.)Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYE. I. du Pont de Nemours & Company,Inc., isa Delaware corporation62 N. L.R. B., No. 22.-146 E. I. DU PONTDE NEMOURS& COMPANY, INC.147engaged in the manufacture of continuous filament rayon yarn at its plantinOld Hickory, Tennessee. During the 1944 calendar year, the Companyused at this plant raw materials valued at about $4,800,000, of whichapproximately 82 percent was shipped to the plant from points outside theState of Tennessee. During the same period the Company manufactured atthis plant finished products valued at about $22,000,000, of which approxi-inately 97 percent was shipped out of the State.The Company admits for the puropse of this proceeding that itis engagedin commerce within themeaning ofthe National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America, affiliated with the Congress of Indus-trialOrganizations, is a labor organization admitting to membershipemployees of the CompanyOld Hickory Rayon Employee's Council, unaffiliated, is a labor organi-zation admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 12, 1945, the Company refused the C. I O.'s request for recog-nition as the exclusive bargaining representative of the Company's employ-ees, asserting that the Council was so recognized by it under the terms ofits unexpired collective bargaining contract with the Council. Although thisagreement between the Company and the Council will not expire untilSeptember 2, 1945, neither contracting party contends that it is a bar tothis proceeding.A statement of a Board agent, introduced into evidence at the hearing.indicates that the C. I. O. represents a substantial number of employees inthe unit hereinafter found appropriate?We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe C. I. O. seeks a unit of all production, maintenance, and powerhouseemployees at the Company's plant and village,' including the employee"listed in Appendix A attached hereto, but excluding salaried employees.guards, office and clerical employees, wash court mechanic leader, control1 The Field Examinerreportedthat the C.IO. submitted1,042authorizationcards; that, of thesecards, 1,011 were dated between July 1944 and February 1945, and 31 were undated; and that thesewere 2,725 employees in thepetitioner's unitAt the hearing, the Council submitteda list containingthe names of apps oxnn,itely 2,200 p.ud upmembers of its organizationwhosedues were being checkedoff by the Company It also relies uponits contractto establishits interest2The village is adjacent to the plant and consists of dwellinghouses. store,- and other buildings, allof which areowned by the Company 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDinspectors, laborer leaders, trash pick-up leader, and supervisory personnel.The Company and the Council disagree with the C. I. 0. only with respectto the hereinafter discussed employees whom they would include in the unit.Clerical and technical employees:The Company and the Council relyupon an 8-year bargaining history to support their contention that thesalaried clerical and technical employees should be included in the sameunit with the hourly paid production and maintenance employees. As ageneral rule, the Board has, except in unusual circumstances, excludedclerical and technical employees from a production and maintenance uniteven where there has been a history of collective bargaining for all threegroups on a single unit basis' This rule is based on the Board's consideredopinion that the commingling of clerical and technical employees with pro-duction and maintenance workers in a single unit is not conducive to effec-tive collective bargaining in view of the significant dissimilarity in theirwork, working conditions, and interests. We see no reason in the instant case-for departing from the general rule. Accordingly, we shall exclude clericaland technical employees from the unit.'Relief foremen:They are regular operating employees who may be calledupon to substitute for regular foremen for a total of a few weeks each yearwhile the latter are out sick or on vacation. The assumption of supervisoryduties by these employees is too infrequent and irregular to bring themwithin the Board's definition of a supervisory employee and to warranttheir exclusion, as such, from the unit. We shall include them:Instructors:These employees are generally highly skilled operators dele-gated to the task of instructing newcomers in manufacturing technique.When not instructing learners, they work as regular operators. While theinstructors make progress reports to the foremen, who have supervision ofboth the learners and the instructors, it appears that such reports are merelyobjective statements of accomplishment unaccompanied by any reconunen-dations.We are satisfied that these instructors are not supervisors withinthe Board's definition and we shall, therefore, include them in the unit.°Production control clerks:Under the direct supervision of the produc-tion control supervisor are a number of salaried clerical employees, includ-ing a shipping clerk, an invoice clerk, an invoice stenographer, a typist-3Matter of Boston Edison Company,51 N. L. R. B. 118;Matter of Sierra Pacific Power Company,56 N. L.R. B. 458;Matterof TheCincinnati Gas and Electric Company,57 N. L.R. B. 1298.4With respectto the opposing positions of the parties herein as to the inclusion of salaried employeesin the same unit with hourly paid employees,it is well established that the Board in determining theappropriateness of a unit will not distinguish between employees solely on the ground of the differenceinmode of payment but will look to their general interests, duties,nature of work,and workingconditions.SeeMatter of Jones & Laughlin Steel Corporation,Pittsburgh Works,57 N. L.R. B. 357;Matter of Edgewater Steel Company,56 N. L. R. B. 1778.eMatter of Aluminum Company of America, et at.61N. L. R. B. 1066. We shall, however, inagreement with the parties, excludeOrbieDavis who has been serving for many months in place of aregular foreman on extended leave of absence.6Matter of General Steel Casting Corporation,41 N. L.R. B. 350. E. I. DU PONT DE NEMOURS & COMPANY, INC.149teletype operator and a number of record and schedule clerks engaged inproduction control and scheduling work. The production control super-visor has his desk in the main office of the plant where most of these clericalemployees also work; a few of the clerks are stationed in operating areasAs previously stated, all these employees work under the supervision ofthe production control supervisor and not of foremen in the operating areas.In addition, all perform purely clerical work. Under the circumstances,we are of the opinion that no distinction should be made between the clericalemployees who work in the main office and those who work in the oper-ating area : we shall exclude all as clerical employees.Millwright leader.This employee makes estimates on repair orders thatcome to the maintenance department, checks on materials necessary forrepair work, and makes sketches, where necessary, for minor repair jobs.He has no subordinates, although he does occasionally substitute for theforeman on a relief basis. Like production and maintenance workers, heis an hourly rated employee. We are not persuaded that this employee is asupervisor within the Board's definition ; we shall include him.Rigger leader.This employee directs the activities of a group, averagingfour men, engaged in rigging work. It appears that he has the power effec-tively to recommend change in the status of his subordinates. We find thathe is a supervisory employee within the Board's definition and we shallexclude him from the unit.Technical assistants under power supervisor:There are three salariedemployees in this category engaged in inspecting, and reporting on, theoperation of various types of powerhouse and filter equipment. They areformer powerhouse employees, who have been promoted to their presentpositions and have qualified for the work not by college technical trainingbut by special training on the job and by taking correspondence courses inrelated subjects.We are of the opinion that these technical assistants fallwithin the classification of technicians ; we shall exclude them.Chemist under power supervisor:This employee makes studies of, andreports on, the recovery and treatment of trade waste and also the equip-ment used in water purification. Although he has not had the professionaltraining of a chemist, he performs some experimental work in the recoveryand treatment of trade waste. Like the technical assistants referred to above,he has been promoted from the ranks of production and maintenance em-ployees and is now paid on a salary basis. As in the case of the technicalassistants, we believe that this employee is a technician despite his lack offormal academic training; we shall exclude him.Draftsmen and checkers:The draftsmen perform the usual duties asso-ciated with that position; the checkers assist the draftsmen and occupy theposition of trainees. Inasmuch as their work is of the character denominated 1 .)0DECISIONS oUNATIONAL LABOR RELATIONS BOARDtechnical, we shall, in accord with our practice, exclude them from the unit.'Two technical assistants working under the mechanical assistant supervisorhave duties similar to those of the draftsmen. We shall also exclude thesetechnical assistants.Technical assistants under chemical assistant supervisor:There are fouremployees in this category; two of them mix and test oils and finishes; theother two make some of the simpler process development and trouble shoot-ing tests in connection with experimental rather than control work, andmake reports and summaries thereof. All four are salaried, have their officesin the main office section and, although much of their work is done in plantareas, are supervised by the chemical assistant supervisor rather than byplant foremen. Under all the circumstances, we shall exclude these employ-ees as technicians.Clicimsts, undergraduate chemists, and technical assistant under processcontrol supervisor:Working in the plant laboratories, these employees areengaged in making standardized analytical tests on essential materials andthe simpler types of special tests on material that has been produced. Threeof the chemists have college degrees in chemistry ; the other chemist has hadconsiderable practical experience. The college graduates perform work thathas not been written up in the Company's manual of procedure, whereasthe non-graduate chemists, the undergraduate chemists, and the technicalassistant follow the manual procedure. All the employees in this group,however, receive approximately the same pay, all are salaried, and all workunder the supervision of the chief chemist. Since all these employees clearlyappear to be technicians, we shall exclude them from the unit.Technical assistant in spinning, funnel, and roller guide laboratory:Thisemployee who has his desk in the front office makes various tests and reportsin connection with denier control. He works independent of, and apart from,the hourly paid employees in the laboratory and reports directly to thedenier control supervisor. As a technician, we shall exclude him from theunit.Paint and paper hanger leader:This employee takes measurements ofwalls for papering, consults tenants of company houses as to scheduling ofpainting and papering work, gets up order of paint and wallpaper needed,and transports men from job to job. He has no supervision over any of thepainters or paper hangers except when he substitutes for a foreman in arelief capacity, in a manner similar to that of relief foremen discussed above.We find that this employee is not a supervisor and we shall include him inthe unitDispatcher:This employee, who is salaried, works in the garage officeanswering the telephone, taking requests for the movement of cars and7Matter of Chicago Rawhide Manufacturing Company,59N L R 13 1234, and cases citedtherein. E. 1. DU PONTDE NEMOURS& COMPANY, INC.151trucks, and keeping records of the amount of gasoline consumed. The dis-patcher has no supervisory duties with respect to the truck drivers andchauffeurs who are responsible to the yard foreman. Since his duties areentirely clerical, we shall exclude him from the unit.Watchmen:There are four armed, non-militarized, and non-deputizedmedical technician, and two clerical assistants. The duties and interests ofthese employees obviously differ from those of production and maintenanceemployees; we shall exclude them from the unit.Watchmen:There are four armed, non-militarized, and non-deputizedwatchmen who patrol the premises at night, primarily to detect fires. Inaccordance with our practice, we shall include these watchmen in the unit.'Junior gateman:This employee is stationed at the gatehouse and escortspeople from the gate to various parts of the plant. He is neither armed,uniformed, deputized, nor militarized. Although he may occasionally assistthe militarized guard at the gate, this is not sufficient in our opinion tojustify his exclusion from the unit; we shall include him.Firemen and the fire inspector:The Company maintains a small firedepartment in the company village to protect plant and village property. Inaddition to their fire-fighting duties, the firemen, who are hourly paid, makeregular inspections of plant fire-fighting equipment. The Company alsoemploys one salaried fire 'inspector who inspects village homes and villagebusiness property exclusively. He has many duties similar to those of thefiremen, and like the firemen he makes his headquarters in the village firehall and is under the supervision of the fire chief. Although the fire inspec-tor's work pertains entirely to the village, we shall include him in the unitalong with the firemen.The parties have agreed on the inclusion of the cafeteriaemployees but have disagreed with respect to cafeteria leaders who moveabout the cafeteria adjusting difficulties and insuring smooth function of thefacilities.They have no subordinates and, so far as appears from the record,no supervisory duties.We shall include them.Utility operators:Under the supervision of the editor of the plant publi-cation are three utility operators who make posters and drawings of variouskinds in connection with patriotic campaigns, safety drives, and othermatters. Since their work is obviously different from that of the productionand maintenance employees, we shall exclude them from the unit.Theatre employees:The Company operates a motion picture theatre inthe village and employs, in addition to the manager, a salaried motion pic-ture operator and an hourly paid ticket taker.We shall exclude theseemployees since the nature of their work differs from that of the otheremployees in the unit.We find that all production, maintenance, and powerhouse employees of'Matter of Ideal Roller & Manufacto,tog Company, The,60 N. L R B 1105 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Company at its plant and village in Old Hickory, Tennessee, includingrelief foremen, instructors, millwright leader, paint and paper hanger leader,watchmen, junior gateman, firemen, fire inspector, cafeteria leaders, and allemployees listed in Appendix A attached hereto, but excluding guards,'wash court mechanic leader, control inspectors, laborer leaders, trash pick-up leader, rigger leader, technical assistants, chemists, undergraduate chem-ists,draftsmen, checkers, nurses, medical technicians, utility operators,motion picture operator, ticket taker, office and clerical employees as listedinAppendix B attached hereto," and all supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (h) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe parties stipulated that all relief foremen with the exception of OrbieDavis and those employees who may be acting as relief foremen betweenthe date of the eligibility pay roll and the date of the Board's Decision andDirection of Election shall be permitted to vote. We have found in SectionIV,sitpra,that the relief foremen, with the exception of Orbie Davis, arenot supervisory employees and have included them in the unit. They, there-fore, have the same right to vote as have other employees in the unit regard-less of whether or not they may be temporarily acting as foremen at or aboutthe time of the election. Accordingly, we shall not honor this agreementbetween the parties but shall permit all relief foremen except Orbie Davisto vote in the election.We shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the date of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of the National Labor Relations BoardRules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with E. I. du Pont de Nemours &Company, Inc., Rayon Division, Old Hickory, Tennessee, an election byO The guards are militarized.10Appendix B includes employees not discussed hcieui, but whom we find on the basis of the recordto be office and clerical employees. E. I. DU PONT DE NEMOURS & COMPANY, INC.153secret ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the-direction and super-vision of the Regional Director for the Tenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleITi, Sections 10 and 11, of said Rules and Regulation,,, among the employ-ees in the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior to the(late of the election, to determine whether they desire to be represented byTextileWorkers Union of America (CIO) or by Old Hickory RayonEmployee's Council, for the purposes of collective bargaining, or by neither.APPENDIX AThe underlinedclassifications are agreedsupervisory employees ; theyare listed in the following appendices for the purpose of better identifyingthe inclusions and the exclusions in Appendices A and B, respectively, whichfollow the underlinedclassifications.I.Manufacturing SuperintendentA. Chief SupervisorOperatorsWaste leaderCone core preparation leadersSchedule operatorsLaborersBox machine and conveyormenB. Production ControlSupervisorPipefitterIT.Works EngineerA. Maintenance SupervisorMechanics and helpersLaborersB. Power SupervisorOperatorsLaborersBunker andsilomenCoal leaders 'III.TechnicalSuperintendentA. Mechanical AssistantSupervisorMachinistB. Chemical AssistantSupervisorCH test checkersJanitorC. Process Control SupervisorDay specificationlaboratorianHead shiftlaboratoriansLaboratoriansJanitorsD. Spinning,Funnel, and RollerGuide LaboratoryFunnel -conditionersSpinneret cleanerSpinneret repairmanSpinneretguide conditionerTension and roller checkerHead funneloperator 154 - DECISIONS OIL NATIONALLABOR RELATIONS BOARDSpinning guide inspectorsFunnel laboratory inspectorsHead spinneret operatorsE. Knit and Dye LaboratoryKnitting machine operatorsDyersBilling factor analystCake samplerHead knitterHead dyerF Physical Testing LaboratoryOperatorsIV.Service SuperintendentA. Village Service SupervisorMechanics and helpersTruck driversLaborersB.'Plant Service SupervisorCloth cutting operatorsLaborers, janitors, maidsStores operatorsTruck drivers-chauffeurs"Garage mechanicsElectrical truckerC. Cafeteria SupervisorCooksMaids, porters, janitorsOperatorsCashiersAPPENDIX BIManufacturing SuperintendentA. Production ControlSupervisorShipping clerkInvoice clerkInvoice stenographerSpinning production recordclerksTextile production recordclerksTextile production scheduleclerks 'Miscellaneous productionschedule clerkMiscellaneous productionrecord clerkProcess control recordclerksGeneral production recordclerkTypist-teletype operatorII.Service SuperintendentA. Plant Service SupervsiorCaption clerksCompliance clerksSalvage clerkStationery stores clerkDispatcherStores cashierStenographersTypist-clerksB. Medical SupervisorClerksC Safety and ProtectionSupervisorStenographerD. Employment SupervisorClerks and stenographersE Plant PublicationStenographerIII.Chief ClerkA. Cost SupervisorCost clerksPayroll distribution clerksPower clerksMaintenance clerksMeter reader and invoiceclerksB. Chief TimekeeperPayroll clerks11This includes the salaried chauffeur. E. I. DU PONTDE NEMOURS& COMPANY, INC.155Addressograph operatorBookkeeping machineoperatorEmployment rate recordclerksUtility and relief clerkC. Chief ClerkEmployees sales clerkBookkeeping machineoperatorCollectorsD. Central StenographerSupervisorStenographers and typistsTelephone operatorMessengersMail and duplicating machineoperatorsFile clerksIV.Methodsand StandardsSupervisorCheckersV. Local BuyerClerk